The defendants demurred for misjoinder of causes of action and for misjoinder of parties, and appealed to the Supreme Court from the judgment overruling the demurrer.
The defendants argue, with persuasive but not convincing reasoning, that there is a Misjoinder of causes of action and parties. That the complaint is bad for multifariousness; that the complaint contains inconsistent and contradictory causes of action. We cannot so interpret it. Taking the three causes of action, although inartificially set forth, as a whole — not disconnectedly — we think under a liberal construction, "with a view to substantial justice between the parities," it is one connected story — a common scheme, or plot, practically a conspiracy. The complaint alleges an actionable fraud of the most nefarious kind, connecting all of the defendants and charging, with particularity, all of them with full knowledge and complicity. The causes of action arise out of the same transaction or transaction connected with the same subject of action. All flow from the same source, all are woven together, yoked together, in a scheme, plot or conspiracy to defraud the plaintiff, "If the fountain is tainted, so likewise is the water that flows from it into all the streams;"Fisher v. Trust Co., N.C. at p. 228. On a demurrer, the facts as stated in the complaint are taken ass true. The entire matter can be settled by proper issues in one action. C. S., 456; *Page 849 
C. S., 507; C. S., 535; Fisher v. Trust Co., 138 N.C. P. 224; Robinson v.Williams, 189 N.C. 256; Wadford v. Davis, 192 N.C. 484; Killian v. Hanna, 193 N.C. 17; S. v. McCanless, 193 N.C. 200. The judgment of the court below is
Affirmed.